Title: William Stephens Smith’s Commission for His Mission to Portugal, 11 April 1787
From: Adams, John
To: Smith, William Stephens


          
            (Copy)
            [11 April 1787]
          
          To William Stephens Smith Esquire Secretary of the Legation of the United States of America to the Court of Great Britain—
          The Secretary of the United States of America for the department of foreign affaires, His Excellency John Jay to whom was referred a letter to him from the Honourable John Adams of the 27th. of June last, informing that the Queen of Portugal had ordered her squadron in the straits to protects the Vessels of the United States, equally with those of her own Subjects; on the 25th. day of January last reported, that in his opinion, as this is a particular Mark of her majesty’s friendly disposition it should be acknowledged in the manner most likely to be pleasing and acceptable. He therefore thought it would be proper for Congress to write her a letter of the following tenor—
          Great and good friend—
          We take the earliest oppertunity, since our annual election, of presenting to your Majesty our sincere Acknowledgements, for the friendly regard you have manifested for us, in having ordered your

squadron in the straits to protect our Vessels equally with those of Portugal— Permit us to assure you that we shall retain this mark of generous attention in grateful Remembrance, and shall omit no opportunity of testifying our desire to establish & perpetuate between our two Countries, an intercourse of Commerce and good offices— which may prove no less beneficial than agreable to both.
          We pray God to bless and preserve your Majesty. Done by the Congress of the United States convened at the City of NewYork the   Day of   1787.
          As this Communication was made by the Queens Envoy in London to Mr. Adams their secretary thought this Letter should be transmitted to him, and that the Compliment would be more delicate if his Secretary was commissioned to carry & deliver it.—
          The United States in Congress assembled on the third day of February 1787 ordered that the report of the secretary of foreign affairs dated 25th. January 1787 on a Letter of 27th. June last, from Mr. Adams, be referred to the said Secretary to take order for the Transmission of the Letter to the Queen of Portugal, when signed by the President, in the manner suggested in said Report.
          These therefore, are to authorise and require, you in pursuance of the instructions of Congress to proceed to Portugal and deliver their Letter, herewith presented to you, to Her Faithfull Majesty, either with your own hand in an Audience to be obtained for that purpose or by the hand of her Majesty’s Minister of State for foreign affairs as you shall find upon enquiry to be most proper
          You are first to consult with Her Majestys minister of State for foreign affairs, deliver him a Copy of this Commission which contains a Copy of the Letter of Congress to Her Majesty, and follow his advice, concerning the manner of delivering it. Done at Grosvenor square in London this Eleventh Day of April. A. D. 1787.
          
            (Signed) John Adams
          
        